           Case 1:21-cv-00586-AWI-JLT Document 16 Filed 07/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   N.K., a minor by through his guardian ad             CASE NO. 1:21-CV-0586 AWI JLT
     litem Jade King,
10
                            Plaintiff                     ORDER VACATING AUGUST 2, 2021
11                                                        HEARING AND ORDER ON
                    v.                                    DEFENDANTS’ MOTION TO DISMISS
12
     DEPARTMENT OF THE AIR FORCE, et
13   al.,                                                 (Doc. No. 13)
14                          Defendants
15

16

17         This is a personal injury action brought on behalf of minor-Plaintiff N.K. for injuries he
18 sustained at Edwards Air Force Base in Kern County, California. Currently set for hearing on

19 August 2, 2021 is Defendants’ Rule 12(b)(6) motion to dismiss. Plaintiff did not file an

20 opposition or response of any kind. After review, the Court will vacate the August 2 hearing and

21 issue this order, which resolves Defendants’ motion.

22         Background
23         The Complaint alleges that N.K. was playing at a playground on Edwards Air Force Base
24 when he fell and hit his head on a picnic table bench. N.K. hit his head on a part of the bench

25 where the rubber covering had worn away, leaving only exposed metal. N.K. suffered injuries to

26 his head from the exposed metal of the bench. N.K. names as Defendants the Department of the
27 Air Force, Edwards Air Force Base, and Edwards Air Force Base Childhood Development Center

28 and Does 1 to 100 and alleges two claims for negligence and premises liability.
             Case 1:21-cv-00586-AWI-JLT Document 16 Filed 07/29/21 Page 2 of 3


 1           Parties’ Arguments
 2           Defendants argue that the Federal Tort Claims Act (“FTCA”) is the exclusive remedy for
 3 tort actions against a federal agency and that the only proper defendant under the FTCA is the

 4 United States. Because federal agencies are not subject to the FTCA, Defendants request that they

 5 be dismissed, but that Plaintiff be given leave to file an amended complaint that names the United

 6 States as the only defendant.

 7           Plaintiff did not respond in any manner to Defendants’ motion.
 8           Discussion
 9           Defendants are correct. The FTCA is the exclusive remedy for tort actions against a
10 federal agency. Kennedy v. United States Postal Service, 145 F.3d 1077, 1078 (9th Cir. 1998).

11 However, the United States is the only proper defendant in an FTCA action. Lance v. United

12 States, 70 F.3d 1093, 1094 (9th Cir. 1995) (affirming dismissal of Doe defendants in FTCA

13 action). A claim against a federal agency in the agency’s own name is not a claim against the

14 United States. Kennedy, 145 F.3d at 1078. When a complaint names a federal agency as a

15 defendant, it is appropriate to dismiss the agency because the agency is not subject to the FTCA.

16 See id. Here, the Complaint does not name the United States as a defendant, it names only federal

17 agencies and sub-units of agencies. That is improper under the FTCA. Therefore, Defendants will

18 be dismissed from this lawsuit. See id.; Lance, 70 F.3d at 1094.

19           Defendants request that the Court dismiss the Complaint with leave to amend in order to
20 name the United States. Even though Plaintiff did not respond to this motion or apparently to

21 communications for a stipulation from defense counsel, the Court will grant Defendants’ request.1

22

23                                                       ORDER
24           Accordingly, IT IS HEREBY ORDERED that:
25           1.       The August 2, 2021 hearing is VACATED;
26           2.       Defendants’ Rule 12(b)(6) motion to dismiss (Doc. No. 13) is GRANTED;
27   1
      Although there may be one, the Court detects no reason why a stipulation could not have been entered into that
28   would have alleviated the need for Defendants to file their motion or the Court to issue this order. The Court
     encourages all counsel to timely and reasonably communicate with each other and to proceed in an efficient manner.

                                                              2
          Case 1:21-cv-00586-AWI-JLT Document 16 Filed 07/29/21 Page 3 of 3


 1        3.    Defendants the Department of the Air Force, Edwards Air Force Base, and
 2              Edwards Air Force Base Childhood Development Center are DISMISSED from
 3              this case and the Clerk shall note that these Defendants have been terminated from
 4              this case;
 5        4.    Within twenty-one days of service of this order, plaintiff may file an amended
 6              complaint that names the United States as the only defendant; and
 7        5.    If Plaintiff fails to timely file an amended complaint, then leave to amend will be
 8              automatically withdrawn and this case will be closed without further notice.
 9
     IT IS SO ORDERED.
10

11 Dated: July 28, 2021
                                             SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
